government entities tax exempt sivsion ano department of the treasury internal_revenue_service washington b c oc -5 uniform issue list set e_p ra‘ ts legend taxpayer a taxpayer financial_institution a financial_institution m financial_institution s date date date date date amount m amount p amount q ira x ira y ira z page account u dr dear this is in response to yaur letters dated february may july and date submitted on your behalf by your authorized representative in which you request a waivar of the 60-day rollover requirement contained in sec_408 of the intemal revenue code the code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayers a and b are married and file joint federal_income_tax returns taxpayer a maintained individual_retirement_accounts iras ira x and ira y with financial_institution a taxpayer a age asserts that on date taxpayer a received distributions including amounts m and p from ira x and ira y respectively taxpayer a asserts that his failure to accomplish a rollover of amounts m and p within the 60-day period prescribed by sec_408 of the code was due to a mental condition which impaired his ability to make financial decisions and understand the consequences of his decisions taxpayer b maintained an ira ira z with financial_institution a taxpayer b age asserts that on date she received a distribution of amount q from ira taxpayer a asserts that her failure to accomplish a rollover of amount q within the 60-day period prescribed by sec_408 of the code was due to her husband's hospitalization and her duties as a primary caregiver taxpayer b’s husband who always made the financial decisions and handled the family finances including management of iras x y and z became concerned about the safety of their retirement accounts at financial_institution a and instructed taxpayer b to request that financial_institution a close iras x y and on date taxpayer a arranged for the closing of taxpayer a’s ira x and y and received a distribution of amounts m and p respectively which were deposited on date into a non-ira account at financial_institution m with the intent to complete a future rollover into an ira account on date taxpayer b arranged for a the closing of taxpayer b's ira z of amount q which was deposited on date into a non-ira account at financial page institution s taxpayer b believed at the time of the deposit that she was completing a rollover of amount q to an ira on date twenty eight days after the distribution of amounts m p and q ‘taxpayer a's mental condition worsened and taxpayer a was hospitalized for his condition documentation has been submitted from dr w dated date which states that taxpayer a had been hospitalized for a mental impairment during the 80-day rollover period and that taxpayer a is clinically deteriorating rapidly beginning on date and continuing throughout the remainder of the 60-day rollover period taxpayer b became the primary caregiver for her husband as the primary caregiver taxpayer b became responsible for the daily attention to her husband's care seven days per week for at least hours per day taxpayers a and b have not used amounts m p and q for any other purpose based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amounts m p and q contained in sec_408 of the code ‘the code sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 e of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 d a of the code provides that sec_408 of the cade does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ra is maintained if i the entire amount received including money and any other_property is paid into an ra for the benefit of such individual not later than the day after the day on which the individuat receives the payment or distribution or page li the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individua not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 b of the code provides that sec_408 does not apply to any amount described in sec_408 a i received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 d e of the code provides that the rollover pravisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 d i af the code provides that the secretary may waive the day requirement under sec_408 d a and d d of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement ‘only distributions that occurred aftar date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant fo sec_408 i the service will consider all relavant facts and circumstances including errors committed by a financial_institution inability to complete a roliover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution ‘occurred the information presented and documentation submitted by taxpayers a and b is consistent with their assertion that their failure to accomplish a rollover of page amounts m p and q within the day period prescribed by sec_408 of the code was due to a mental condition which impaired taxpayer a's ability to make financial decisions and due to taxpayer b's inability to complete a rollover because of her husband's hospitalization and her duties as a primary caregiver therefore pursuant to sec_408 3x of tha code the service hereby waives the 60-day rollover requirement with respect to the distribution to taxpayer a of amount m and p and with respect to the distribution to taxpayer b of amount q pursuant to this ruling letter taxpayers a and b are granted a period of days measured from the date of the issuance of this letter tuling to make a rollover_contribution of amounts m p and q respectively to an ira or iras described in code sec_408 provided afl other requirements of cade sec_408 d except the 60-day requirement are met with respect to such ira contribution the contribution will be considered a rolfover contribution within the meaning of code sec_408 please note that pursuant to code sec_408 dx3 e this ruling letter does not authorize the rollover of the code sec_401 ax9 minimum required distributions no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto pursuant to a power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative this letter is directed only to the taxpayer who requested it sec_61 kx3 of the code provides that it may not be used or cited as precedent if you have any questions please contact page sincerely yours qv rances v sloan manager employee_plans technical group enclosures deleted copy of ruling letter notice of intention to disclose
